Election-of-Species Requirement

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election-of-Species
This application contains claims directed to the following patentably distinct species:
Apparatus Species A, illustrated in Figures 1 and 6: wherein a wafer (item W in Figure 6) is heated via laser light directed onto the wafer’s bottom surface via only a single laser module (comprising aspheric lens 120 in Figure 6) positioned below the wafer and configured to emit laser light onto center and edge regions of the wafer.  This embodiment is discussed in Par. [0031]-[0098] of applicant’s specification.
Apparatus Species B, illustrated in Figures 11 and 13: wherein a wafer (item W in Figure 11) is heated via laser light directed onto the wafer’s bottom surface via two laser modules (one laser module comprising aspheric lens 120a in Figure 11 and the other laser module comprising axicon lens 120b2) positioned below the wafer and configured to emit laser light onto the bottom of the wafer, wherein heating of the edge is achieved by having the axicon lens emit ring-shaped light onto the entire bottom edge of the wafer.  This embodiment is discussed in Par. [0099]-[0109] of applicant’s specification.  
Apparatus Species C, illustrated in Figures 14: wherein a wafer (item W in Figure 14) is heated via laser light directed onto the wafer’s bottom surface via two laser modules (one laser module comprising aspheric lens 120a in Figure 11 and the other laser module comprising lens array 120c in Figure 11) positioned below the wafer and configured to emit laser light onto the bottom of the wafer, wherein heating of the edge is achieved by having the lens array 120c emit laser light not onto the entirety of the edge at once but onto a portion of the edge of the wafer as the wafer rotates such that the whole edge is eventually heated.  This embodiment is discussed in Par. [0110]-[0114] of applicant’s specification.
Apparatus Species D, illustrated in Figures 16 and 17, wherein a wafer (item W in Figure 16) is heated via laser light directed onto the wafer’s bottom and top surfaces via two laser modules (one laser module comprising aspheric lens 120a in Figure 16 and the other laser module comprising lens array 120d in Figure 16), wherein the edge of the substrate is heated by having the upper laser module (comprising lens array 120d) dedicated to heating a portion of the wafer’s edge as the wafer rotates.  This embodiment is discussed in Par. [0115]-[0120] of applicant’s specification.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
May 11, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714